Citation Nr: 0528619	
Decision Date: 10/25/05    Archive Date: 11/01/05

DOCKET NO.  05-20 015	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to a total disability rating based on 
individual unemployability for accrued benefit purposes only.

2.  Entitlement to dependency and indemnity compensation 
(DIC) based on 38 U.S.C.A. § 1151.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and her two daughters

ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel


INTRODUCTION

The veteran served on active duty from November 1942 to 
November 1945, with honorable combat service during World War 
II.  He died in June 2003, and the appellant is his surviving 
spouse.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a July 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.

The appellant and her daughters testified before the Board in 
August 2005 that they believed the veteran's death was caused 
in part by hypertension, a disability that should have been 
service-connected as secondary to the veteran's service-
connected generalized anxiety disorder.  That claim has not 
been addressed by the RO and, as such, is not before the 
Board for consideration.  Accordingly, the claim is referred 
to the RO for appropriate action.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.


2.  The veteran's generalized anxiety disorder caused 
occupational and social impairment with deficiencies in most 
areas due to such symptoms such as difficulty adapting to 
stressful circumstances and an inability to establish and 
maintain effective relationships.

3.  The veteran had three service-connected disabilities with 
a combined rating of 80 percent.  One disability was rated as 
70 percent disabling.  

4.  The veteran met the percentage threshold requirements 
provided in 38 C.F.R. Section 4.16(a) for consideration of 
entitlement to a total rating based on individual 
unemployability.

5.  The veteran was precluded from securing and following 
some form of substantially gainful employment as a result of 
his service-connected disabilities.

6.  The veteran's death was not proximately due to VA 
hospitalization, medical or surgical treatment.


CONCLUSIONS OF LAW

1.  Criteria for a 70 percent schedular rating for 
generalized anxiety disorder were met at the time of the 
veteran's death.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.1-4.16, 4.130, Diagnostic Code 9400 (2003).

2.  Criteria for a total rating based on individual 
unemployability were met at the time of the veteran's death.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.16 
(2003).

3.  Criteria for dependency and indemnity compensation based 
on 38 U.S.C.A. Section 1151 have not been met.  38 U.S.C.A. 
§ 1151 (West 2002); 38 C.F.R. § 3.361 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his/her claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.  

In this case, VCAA notice was given in August 2003 and March 
2004, which is prior to the RO decision of March 2004 here on 
appeal.  The Board notes that with respect to the claim of 
entitlement to a total rating, notice was also given to the 
appellant, as the legal guardian of the veteran, in December 
2001, also before the RO decision here on appeal.  Thus, 
notice was sent to the appellant before the adverse decision 
by the RO, as required by Pelegrini v. Principi, 18 Vet. App. 
112 (2004).

The appellant was informed of the requirements of the VCAA 
specifically and in detail in letters dated in December 2001, 
August 2003, March 2004, August 2004 and June 2005.  Because 
the letters fully provided notice of the evidence needed to 
substantiate the claims on appeal, which portion of 
information should be provided by the appellant, and which 
portion VA will try to obtain on the appellant's behalf, it 
is not necessary for the Board to provide extensive reasons 
and bases as to how VA has complied with the VCAA's notice 
requirements.  See Mayfield v. Nicholson, 19 Vet. App. 103, 
129 (2005).  In addition to the explicit VCAA notice, the 
appellant was supplied with the complete text of 38 C.F.R. 
Section 3.159(b)(1) in the Statement of the Case.  Thus, she 
was advised that she should submit any evidence in her 
possession that pertains to the claims.  Accordingly, the 
Board finds that the notification requirements of the VCAA 
have been satisfied.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the appellant in obtaining evidence 
and affording her the opportunity to give testimony in 
person.  It appears that all known and available records 
relevant to the issues here on appeal have been obtained and 
are associated with the veteran's claims file, and the 
appellant does not appear to contend otherwise.  The 
appellant and her daughters testified before the Board in 
August 2005 and there is sufficient evidence upon which to 
adjudicate the claims on appeal.  Thus, the Board finds that 
VA has done everything reasonably possible to notify and to 
assist the appellant and that no further action is necessary 
to meet the requirements of the VCAA and the applicable 
implementing regulations.

Total Rating

The veteran submitted an application for a total rating based 
on individual unemployability in September 2001 and reported 
that he last worked in 1972.  At the time, he had three 
service-connected disabilities with a total combined rating 
of 60 percent.  He asserted that he was unable to work 
because of his service-connected generalized anxiety disorder 
that was rated as 50 percent disabling.

The veteran died in June 2003 while his claim for a total 
rating was pending.  Thus, the appellant's claim for death 
benefits was accepted as a claim for entitlement to accrued 
benefits pursuant to 38 C.F.R. § 3.1000.


Disability evaluations are determined by the application of 
the schedule of ratings which is based on average impairment 
of earning capacity.  See 38 U.S.C.A. § 1155.  Total 
disability ratings for compensation may be assigned, where 
the schedular rating is less than total, when the disabled 
person is, in the judgment of the rating agency, unable to 
secure or follow a substantially gainful occupation as a 
result of service-connected disabilities provided that, if 
there is only one such disability, this disability shall be 
ratable at 60 percent or more, and that, if there are two or 
more disabilities, there shall be at least one disability 
ratable at 40 percent or more with sufficient additional 
disability to bring the combined rating to 70 percent or 
more.  See 38 C.F.R. § 4.16.

At the time the veteran submitted his application for a total 
rating, a VA examination report dated November 2000 was of 
record.  Although the veteran had early signs of dementia due 
to Alzheimer's at the time of that examination, the examiner 
only rendered Axis I diagnoses of anxiety disorder and 
alcoholism, in remission, and assigned a Global Assessment of 
Functioning (GAF) score of 35, reflecting major impairment as 
per the Diagnostic and Statistical Manual of Mental 
Disorders, Fourth Edition, Washington, D.C., American 
Psychiatric Association (1994) (DSM-IV).  The GAF score was 
assigned based upon the diagnosed disabilities.  

Subsequent records show that the veteran's dementia 
progressed to such a state that assignment of a GAF score for 
the service-connected anxiety disorder was impossible.  
Consequently, a complete review of the record evidence 
associated with the claims folder at the time of the 
veteran's death shows that the November 2000 examination 
report gives the best picture of the veteran's disability due 
to service-connected disorders at the time of application for 
a total rating.  

It is important to note at this juncture that it is the 
defined and consistently applied policy of VA to administer 
the law under a broad interpretation, consistent, however, 
with the facts shown in every case.  When, after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 C.F.R. § 4.3.

The November 2000 examination report shows that the veteran's 
generalized anxiety disorder caused occupational and social 
impairment with deficiencies in most areas due to such 
symptoms as difficulty adapting to stressful circumstances 
and an inability to establish and maintain effective 
relationships.  Thus, criteria for assignment of a 70 percent 
rating under 38 C.F.R. Section 4.130, Diagnostic Code 9400, 
are met.  Consequently, the Board finds that the veteran met 
the percentage threshold requirements provided in 38 C.F.R. 
Section 4.16(a) for consideration of entitlement to a total 
rating based on individual unemployability because the 
increase to 70 percent for generalized anxiety disorder 
increases the veteran's combined rating for service-connected 
disability to 80 percent.  

Additionally, there is no question in the record that the 
veteran was precluded from securing and following some form 
of substantially gainful employment as a result of his 
service-connected disabilities as he was assigned a GAF score 
of 35 based solely on his generalized anxiety disorder.  The 
Board fully acknowledges that the veteran developed dementia 
that was not related to service-connected disability; 
however, at the time the veteran submitted his application 
for an increased rating, the medical evidence showed that he 
was severely impaired due to generalized anxiety.  
Consequently, when resolving all reasonable doubt in favor of 
the appellant, a total rating based on individual 
unemployability is granted for accrued benefit purposes only.


38 U.S.C.A. § 1151

The appellant asserts that VA surgical treatment received by 
the veteran on August 22, 2002, caused the veteran to have a 
myocardial infarction and that, as a result of that 
myocardial infarction, the veteran was placed in a nursing 
home and ultimately died of another myocardial infarction in 
June 2003.  As an aside, the appellant's daughter testified 
before the Board in August 2005 that a surgical procedure 
performed at a private facility in August 2002 may have 
caused a tear in the veteran's arteries and contributed to a 
deterioration in the veteran's overall health.  Because this 
alleged injury did not occur at a VA facility, it will not be 
further discussed in relation to the appellant's claim for 
benefits.

The record clearly shows that the veteran received surgical 
treatment at a VA facility on August 22, 2002, and there is 
no consent form of record with respect to the outpatient 
surgical treatment.  Specifically, the veteran had internal 
hemorrhoids banded after presenting for emergency care.  
Although treatment notes reflect that the veteran tolerated 
the procedure without complication, the veteran's daughter 
credibly testified that the veteran experienced excruciating 
pain and was further traumatized by almost falling off of the 
surgical table.  The veteran was released immediately 
following the surgery and was transported home by his family.

On the afternoon of August 22, 2002, the veteran was taken to 
a private emergency room with complaints of chest pain.  It 
was reported that he had undergone minor surgery through the 
rectum, that he had a family history of heart disease, and 
that he had multiple risk factors.  It was recommended that 
the veteran have angioplasty and several days later he 
underwent cardiac catheterization with stenting.  There is no 
mention in the medical evidence of the surgical procedure on 
the morning of August 22, 2002, being a precipitating factor 
to the veteran's afternoon chest pains and possible 
myocardial infarction; the records simply show that the 
veteran was found to have severe two-vessel disease including 
a right coronary artery with the worse narrowing of 75 to 80 
percent.

Treatment records dated from August 2002 to the veteran's 
death in June 2003 show that he was confined to a nursing 
home as a result of numerous medical problems, including 
Alzheimer's disease.  He received periodic treatment and in 
May 2003, x-rays showed interval worsening of congestive 
heart failure.  The veteran had an acute myocardial 
infarction on June 27, 2003, and his death certificate shows 
that the event was his immediate cause of death without any 
additional disability listed as a cause of death.

Under 38 U.S.C.A. Section 1151, compensation shall be awarded 
for a qualifying additional disability or a qualifying death 
of a veteran in the same manner as if such additional 
disability or death were service-connected.  For purposes of 
this section, a disability or death is a qualifying 
additional disability or qualifying death if the disability 
or death was not the result of the veteran's willful 
misconduct and the disability or death was caused by hospital 
care, medical or surgical treatment, or examination furnished 
the veteran under any law administered by the Secretary, 
either by a Department employee or in a Department facility 
as defined in Section 1701(3)(A) of this title, and the 
proximate cause of the disability or death was:

(A) carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the 
Department in furnishing the hospital care, medical or 
surgical treatment, or examination; or

(B) an event not reasonably foreseeable.

From the plain language of the statute, it is clear that to 
establish entitlement to Section 1151 benefits, all three of 
the following factors must be shown:  (1) 
disability/additional disability/death, (2) that VA 
hospitalization, treatment, surgery, examination, or training 
was the cause of such disability or death, and (3) that there 
was an element of fault on the part of VA in providing the 
treatment, hospitalization, surgery, etc., or that the 
disability or death resulted from an unforeseen event.

Effective September 2, 2004, 38 C.F.R. § 3.361 was 
promulgated for claims filed on or after October 1, 1997, 
such as this claim.  38 C.F.R. Section 3.361(b) states that, 
to determine whether a veteran experienced an additional 
disability, VA compares the veteran's condition immediately 
before the beginning of the hospital care, medical or 
surgical treatment, examination, training and rehabilitation 
services, or compensated work therapy (CWT) program upon 
which the claim is based to the veteran's condition after 
such care, treatment, examination, services, or program has 
stopped. VA considers each involved body part or system 
separately.

38 C.F.R. § 3.361(c) states that claims based on additional 
disability or death due to hospital care, medical or surgical 
treatment, or examination must meet the causation 
requirements of this paragraph and paragraph (d)(1) or (d)(2) 
of this Section.  Claims based on additional disability or 
death due to training and rehabilitation services or 
compensated work therapy program must meet the causation 
requirements of paragraph (d)(3) of this Section.  Actual 
causation is required.  To establish causation, the evidence 
must show that the hospital care, medical or surgical 
treatment, or examination resulted in the veteran's 
additional disability or death.  Merely showing that a 
veteran received care, treatment, or examination and that the 
veteran has an additional disability or died does not 
establish cause.  Hospital care, medical or surgical 
treatment, or examination cannot cause the continuance or 
natural progress of a disease or injury for which the care, 
treatment, or examination was furnished unless VA's failure 
to timely diagnose and properly treat the disease or injury 
proximately caused the continuance or natural progress.  The 
provision of training and rehabilitation services or CWT 
program cannot cause the continuance or natural progress of a 
disease or injury for which the services were provided.  
Additional disability or death caused by a veteran's failure 
to follow properly given medical instructions is not caused 
by hospital care, medical or surgical treatment, or 
examination.

38 C.F.R. Section 3.361(d) states that the proximate cause of 
disability or death is the action or event that directly 
caused the disability or death, as distinguished from a 
remote contributing cause.  To establish that carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on VA's part in furnishing hospital 
care, medical or surgical treatment, or examination 
proximately caused a veteran's additional disability or 
death, it must be shown that the hospital care, medical or 
surgical treatment, or examination caused the veteran's 
additional disability or death (as explained in paragraph (c) 
of this section); and (i) VA failed to exercise the degree of 
care that would be expected of a reasonable health care 
provider; or (ii) VA furnished the hospital care, medical or 
surgical treatment, or examination without the veteran's or, 
in appropriate cases, the veteran's representative's informed 
consent.  To determine whether there was informed consent, VA 
will consider whether the health care providers substantially 
complied with the requirements of Section 17.32 of this 
chapter.  Minor deviations from the requirements of Section 
17.32 of this chapter that are immaterial under the 
circumstances of a case will not defeat a finding of informed 
consent.  Consent may be express (i.e., given orally or in 
writing) or implied under the circumstances specified in 
Section 17.32(b) of this chapter, as in emergency situations.  
Whether the proximate cause of a veteran's additional 
disability or death was an event not reasonably foreseeable 
is in each claim to be determined based on what a reasonable 
health care provider would have foreseen.  The event need not 
be completely unforeseeable or unimaginable but must be one 
that a reasonable health care provider would not have 
considered to be an ordinary risk of the treatment provided.  
In determining whether an event was reasonably foreseeable, 
VA will consider whether the risk of that event was the type 
of risk that a reasonable health care provider would have 
disclosed in connection with the informed consent procedures 
of Section 17.32 of this chapter.  


Given the evidence as outlined above, the Board finds that 
there is no medical evidence even remotely suggesting that 
the myocardial infarction that caused the death of the 
veteran in June 2003 was caused by hemorrhoid treatment 
received at a VA facility in August 2002.  The Board 
appreciates the appellant's belief that the timing of the 
August 2002 myocardial infarction was suspect due to the 
trauma experienced by the veteran on the morning of that 
attack; however, even if it were medically determined that 
the VA surgical treatment on August 2002 was a precipitating 
factor in the myocardial infarction of that day, it is not 
shown that the VA treatment received approximately ten months 
prior to the acute myocardial infarction that was determined 
to be the immediate cause of death proximately caused that 
event.  

The Board is very sympathetic to the appellant and 
acknowledges that there is an issue as to whether there was 
informed consent for the VA procedure of August 2002.  The 
medical evidence of record clearly shows, however, that the 
veteran had increased symptoms of congestive heart failure in 
2003 and ultimately died of a cardiac event totally unrelated 
to the VA treatment.  Consequently, because the medical 
evidence does not show that the veteran's death was a result 
of some fault on the part of VA in providing treatment, the 
Board finds that the claim of entitlement to compensation 
pursuant to 38 U.S.C.A. Section 1151 must be denied.




ORDER

A total disability rating based on individual unemployability 
for accrued benefit purposes only is granted, subject to the 
laws and regulations governing the award of monetary 
benefits.

Dependency and indemnity compensation under 38 U.S.C.A. 
Section 1151 is denied.



	                        
____________________________________________
	James L. March
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


